                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JOHN RUFFINO and MARTHA RUFFINO,                  )
Husband and Wife,                                 )
                                                  )
               Plaintiffs,                        )
                                                  )
v.                                                )      Civil Action No.: 3:17-cv-00725
                                                  )
DR. CLARK ARCHER and HCA                          )      Jury Demand
HEALTH SERVICES OF TENNESSEE, INC.                )      Judge Campbell
d/b/a STONECREST MEDICAL CENTER,                  )      Magistrate Judge Newbern
                                                  )
               Defendants.                        )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41, the Plaintiffs and Defendant HCA Health Services

of Tennessee, Inc. d/b/a StoneCrest Medical Center (“StoneCrest”), acting through

counsel, move to dismiss all claims asserted by the Plaintiffs in this action against

StoneCrest, with prejudice. Each side agrees to bear their own attorney’s fees and

costs, including any discretionary costs recoverable by either Plaintiffs or StoneCrest.

        This stipulation does not include Plaintiffs’ claims against Dr. Clark Archer.

Approved By:

GIDEON, COOPER & ESSARY, PLC                    CUMMINGS LAW

/s/ J. Blake Carter                             /s/ Brian Cummings
C.J. Gideon, Jr., # 6034                        Brian Cummings, #019354
J. Blake Carter, # 30098                        Cummings Law
315 Deaderick Street, Suite 1100                4235 Hillsboro Pike, # 300
Nashville, TN 37238                             Nashville, TN 37215
blake@gideoncooper.com                          brian@cummingsinjurylaw.com

Counsel for HCA Health Services of Counsel for Plaintiffs
Tennessee, Inc. d/b/a StoneCrest
Medical Center




     Case 3:17-cv-00725 Document 108 Filed 11/29/18 Page 1 of 3 PageID #: 1208
                     ORDER OF DISMISSAL WITH PREJUDICE

      This stipulation is approved. Plaintiffs’ action against HCA Health Services of

Tennessee, Inc. d/b/a StoneCrest Medical Center, only, is dismissed with prejudice.




                                               _______________________________
                                               William L. Campbell, Jr.
                                               District Court Judge


                                               _______________________________
                                               Date




                                           2

  Case 3:17-cv-00725 Document 108 Filed 11/29/18 Page 2 of 3 PageID #: 1209
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been furnished, by
electronic means via the Court’s electronic filing system, this 29th day of November 2018,
to the following:

Afsoon Hagh                                      James E. Looper
Cummings Manookian, PLC                          Bryant Witt
45 Music Square West                             Nate Gorman
Nashville, TN 37203                              Hall Booth Smith, P.C.
                                                 Fifth Third Center
Brian Cummings                                   424 Church Street, Suite 2950
Cummings Law                                     Nashville, TN 37219
4235 Hillsboro Pike, # 300
Nashville, TN 37215                              Counsel for Clark Archer, M.D.

Mark Hammervold
Hammervold, PLC
315 Deaderick Street, Suite 1550
Nashville, TN 37238

Counsel for Plaintiff




                                                   /s/ J. Blake Carter




                                             3

  Case 3:17-cv-00725 Document 108 Filed 11/29/18 Page 3 of 3 PageID #: 1210
